Citation Nr: 0638199	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right ankle surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the above claim.

In September 2006, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Following the issuance of the May 2004 Statement of the Case, 
new medical records were added to the claims file that the RO 
has not considered, nor did the veteran waive initial 
consideration by the RO.  Specifically, pertinent VA medical 
records were added to the claims file.  On remand, the 
additional evidence must be considered.  A SSOC will be 
furnished if the RO receives additional pertinent evidence 
after an SOC or most recent SSOC has been issued and before 
the appeal is certified to the Board and the appellate record 
is transferred to the Board.  38 C.F.R. § 19.31(b)(1).  

In addition, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran has not been sent a letter adequately informing 
him of the above information concerning his claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right ankle surgery.  Therefore, a 
proper notice should be sent in order to correct this 
deficiency.  See May and June 2003 VCAA notices which give 
notice for general service connection claims.

It is acknowledged that the veteran's VA hospital reports 
from February 2000 and April 2000 are of record, and that in 
those reports it is documented that the veteran consented to 
each surgical procedure.  Those reports however do not 
contain a copy of the veteran's consent forms and any 
potential consequences of such procedure or treatment.  See 
July 2003 VA request letter.

Finally, the veteran should be afforded a VA examination.  In 
February 2000, the veteran received VA medical treatment for 
a right ankle fracture and underwent surgery on his right 
ankle in which a plate and screw fixation of the fibula and 
screw fixation of the medal malleolus were performed.  In 
April 2000, the veteran underwent a second surgery on his 
right ankle.  The surgery report stated that upon observation 
of x-rays, it was decided that removal of the screw fixation 
was necessary.  He had a preoperative diagnosis of right 
ankle malposition of screw.  In the years following these 
surgeries, VA medical records show that the veteran 
experienced pain and swelling in the right ankle and foot 
that progressively worsened over time.  The veteran claims 
that the first ankle surgery was not done properly and caused 
his current right ankle pain and swelling.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Given the April 2000 surgery report stated 
that the preoperative diagnosis was malposition of screw in 
the right ankle and the treatment for pain and swelling the 
veteran received since the surgeries, the Board finds that a 
medical opinion is necessary in order to make a determination 
on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate letter to the 
veteran and his representative to ensure 
compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, 
as well as the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), with respect to the 
claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for right 
ankle surgery.  

2.  Obtain any informed consent 
documents for the surgeries the veteran 
underwent in February and April 2000 
and incorporate them into the claims 
file.  All efforts made should be 
documented.

3.  Then, schedule the veteran for an 
orthopedic VA examination.  The claims 
file must be made available to the 
examiner, and the examiner should 
review the claims file and indicate in 
the report that the claim file was in 
fact reviewed.  Any indicated tests 
should be accomplished.  

Request that the physician review the 
pertinent information in these files 
and provide opinions as to the 
following matters:

a.  Regarding the February 2000 and 
April 2000 right ankle surgical 
procedures, is it at least as likely as 
not (at least a 50 percent probability 
or greater) that additional disability 
beyond the natural progress of disease 
for which care was furnished resulted?

b.  If the veteran has additional 
disability as a result of the February 
2000 or (and) April 2000 surgical 
procedure(s), is it at least as likely 
as not (at least a 50 percent 
probability or greater) that such 
additional disability was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in furnishing medical care?  
Additionally, is any additional 
disability the result of an event not 
reasonably foreseeable?

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the May 2004 SOC.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



